 



Exhibit 10(b)

AMENDMENT TO THE NORWEST CORPORATION
DIRECTORS’ FORMULA STOCK AWARD PLAN

      The Norwest Corporation Directors’ Formula Stock Award Plan (the “Plan”)
is amended effective January 1, 2004 as follows:

      1.     Section 8 of the Plan is amended by the addition of the following
sentence after the first sentence to read in full as follows:

      ” Notwithstanding the foregoing, a participant, while still a member of
the Board, may elect one time to defer commencement of distribution of a
Deferred Stock Account until March 1 of any year so long as the new distribution
commencement date (i.e., March 1 of the year so elected) is at least 36 months
beyond the original March 1 distribution commencement date. To be effective, the
election must be made by the participant at least 12 months prior to the
original March 1 distribution commencement date.”

      2.     Section 9 of the Plan is amended by the addition of the following
sentence after the first sentence to read in full as follows:

      ” Notwithstanding the foregoing, a participant, while still a member of
the Board, may elect one time to defer commencement of distribution of a
Deferred Stock Account until March 1 of any year so long as the new distribution
commencement date (i.e., March 1 of the year so elected) is at least 36 months
beyond the original March 1 distribution commencement date. To be effective, the
election must be made by the participant at least 12 months prior to the
original March 1 distribution commencement date.”

      3.     The Plan is amended by the addition of new Section 19 to read in
full as follows:

               19.     Severability. If any provision of the Plan is determined
to be illegal or invalid (in whole or in part) for any reason, or if
legislative, Internal Revenue Service, Department of Labor, court or other
action could in the opinion of the Plan Administrator cause a provision to be
interpreted so as to cause participants in the Plan to be in constructive
receipt of amounts in their Deferred Stock Accounts for U.S. federal income tax
purposes, the Plan shall be construed and enforced as if the provision had not
been included in the Plan.

